Exhibit 10.30

 

PRIMUS KNOWLEDGE SOLUTIONS, INC.

KEY EMPLOYEE NON-COMPETITION

AND

NON-SOLICITATION AGREEMENT

 

This Key Executive Non-Competition and Non-Solicitation Agreement (“Agreement”)
is dated as of November 13, 2003, and is made between Primus Knowledge
Solutions, Inc., a Washington corporation, and all of its now existing and
future acquired affiliates, including wholly owned subsidiaries (“Primus”), and
Michael A. Brochu (“Executive”).

 

Background

 

A. Primus develops, markets, and licenses customer service and knowledge
management software that enables support organizations to access, analyze and
improve knowledge worldwide, through self service to assisted service. Primus
has invested and continues to invest substantial resources in (a) the
development, marketing, and licensing of its software, (b) the provision of
related services, including without limitation support and maintenance services,
software implementation services, and customer education and training, and (c)
the training and retention of its employees.

 

B. Executive, as Primus’ CEO and president, performs key management functions at
Primus. Executive has served as Primus’ senior executive officer for over six
(6) years. During the course of Executive’s employment, Executive has and will
become well acquainted with Primus’ current and proposed technology and business
goals and strategies. During the course of Executive’s employment, Executive has
developed and will develop important relationships with Primus’ customers and
potential customers, with Primus’ vendors, and with other Primus employees.

 

C. Primus and Executive have agreed that Primus’ business and the goodwill
associated with Primus’ business will suffer irreparable harm if Executive
competes with Primus during Executive’s employment and for a certain period
following its termination, and if Executive solicits Primus’ employees to
terminate their employment with Primus. Primus and Executive have agreed to
protect Primus’ business by entering into this Agreement, and by placing
restrictions on Executive’s current and post-employment activities to the extent
specified in this Agreement.

 

Agreement

 

For good and valuable consideration, the receipt and sufficiency of all of which
they each acknowledge, Primus and Executive agree as follows:

 

Section 1. Definitions

 

For purposes of this Agreement, the following capitalized terms shall have the
following meanings:

 

1.1 Executive Affiliate. “Executive Affiliate” means (i) an Entity in which
Executive or a member of Executive’s immediate family owns equity possessing at
least one half of one percent (0.5%) of the total combined voting power of all
classes of equity entitled to vote, or rights to acquire such equity; or (ii)
any person who provides services to any such Entity as an employee or
contractor.

 

1.2 Competitive Activity. “Competitive Activity” means

 

(a) the development, marketing, distribution, licensing and/or other
commercialization of:

 

(i) computer software programs which enable users to access, analyze and/or
improve knowledge, including without limitation in customer service and/or
information technology help desk applications and whether through Internet based
self-service or assisted service; and/or



--------------------------------------------------------------------------------

(ii) software which is a “derivative” (as such term is understood under the
United States Copyright Act, 17 U.S.C. 101 et seq.) of all and any software
developed by or on behalf of the Primus during Executive’s employment, and
derivatives thereof up to and including the date Executive’s employment with
Primus ends for any reason; and/or

 

(iii) any and all products and services that are competitive to those marketed,
sold and/or distributed by Primus at the time of Executive’s employment with
Primus ceases for any reason; and/or

 

(b) with respect to any of the software described in (a) above, the provision
of:

 

(i) support and/or maintenance services;

 

(ii) software implementation services; and/or

 

(iii) customer education and training.

 

1.3 Entity. “Entity” means any partnership, company, corporation, trust,
association or other entity or undertaking whatsoever.

 

Section 2. Non-Competition

 

From and after the date of this Agreement, and for a period of three (3) years
following the termination of Executive’s employment with Primus, howsoever
arising, Executive shall not, and shall ensure that no Executive Affiliate
shall, directly or indirectly own a controlling interest in, manage, operate,
control, or otherwise be connected with, as director, partner, consultant,
employee, or agent, any business Entity which is engaged, or proposes to engage,
in any Competitive Activity in any country in the world in which Primus has
generated, or reasonably anticipates generating during the period ending on the
first anniversary of the termination of Executive’s employment with Primus,
revenues in excess of One Hundred Thousand U.S. Dollars (US $100,000) per year.
Those countries include, without limitation, the United States, all countries of
the European Union on the date hereof, Canada, Japan and India. Executive and
Primus each acknowledge that the provisions of this Section 2 are required for
the purpose of preserving the goodwill of Primus’ current and future business.

 

Section 3. Non-Solicitation of Primus Customers

 

From and after the date of this Agreement, and for a period of three (3) years
following the termination of Executive’s employment with Primus, howsoever
arising, Executive shall not, and shall ensure that no Executive Affiliate
shall, directly or indirectly (a) solicit any Entity with which Executive had
more than minimal contact while employed by Primus to terminate such Entity’s
contractual and/or business relationship with Primus, nor (b) interfere with or
disrupt or attempt to interfere with or disrupt any such relationship.

 

Section 4. Non-Solicitation of Primus Executives

 

From and after the date of this Agreement, and for a period of one (1) year
following the termination of Executive’s employment with Primus, howsoever
arising, Executive shall not directly or indirectly solicit any of Primus’
employees, agents, or independent contractors to leave the employ of Primus.
This Section 4 shall not be construed as a “no hire” provision in that an
Executive Affiliate may make it generally known of the availability of a
position of employment and Primus’ employees, agents or independent contractors
may apply for such position and be hired, provided Executive did not directly or
indirectly solicit the former Primus employee, agent or independent contractor.

 

Section 5. Consideration and Payment



--------------------------------------------------------------------------------

In consideration of the covenants and agreements set forth herein, Primus will
pay Executive one times his annual base pay, or $310,000, net of all required
tax withholdings. Such payment will be made on January 1, 2004.

 

Section 6. Remedies; Equitable Relief

 

6.1 Remedies. The provisions of Sections 2, 3 and 4 shall be in addition to, and
shall not be deemed a waiver of any and all rights and remedies Primus may have
under applicable law. Primus’ remedies under this Agreement shall be cumulative
and not exclusive.

 

6.2 Equitable Relief. Executive acknowledges that this Agreement is required to
preserve for Primus the goodwill associated with its business. Therefore,
Executive hereby irrevocably acknowledges that (a) the covenants and agreements
set forth in Sections 2, 3 and 4 are essential elements of his continued
employment by Primus, that, but for his agreement to comply with such covenants
and agreements, Primus would not have paid the consideration hereunder, and that
he has been advised to consult with counsel and has carefully considered in all
respects the reasonableness of such covenants and agreements as to scope and
limit of time; (b) Primus will have no adequate remedy at law if he violates any
of the terms of Sections 2, 3 or 4; and (c) Primus shall have the right, in
addition to any other rights it may have, to obtain in any court of competent
jurisdiction temporary, preliminary and permanent injunctive relief to restrain
any breach, threatened breach, or otherwise to specifically enforce any, of such
covenants or agreements if he fails to perform any such obligation.

 

Section 7. Primus’ Right of Offset

 

If Executive fails to comply with any of his obligations under this Agreement,
then Primus shall be entitled to (i) offset all or any portion of any losses
incurred by Primus in consequence of such noncompliance against any sums owed by
Primus to Executive, and (ii) withhold performance of any other obligation of
Primus to Executive including, without limitation, those relating to the
exercise of options to acquire Primus stock and the transfer of Primus stock,
until Executive’s non-compliance has been remedied in full. If Primus wrongfully
makes any offset or wrongfully withholds performance of any obligation of Primus
to Executive, Primus shall be liable to Executive for all damages and losses
occasioned by its wrongful action or inaction.

 

Section 8. Dispute Resolution

 

8.1 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the internal laws of the State of Washington, and, where such
laws are preempted by the laws of the United States, by the internal laws of the
United States, without regard to conflicts of laws principles and renvoi.

 

8.2 Arbitration. In the event of any controversy or claim arising out of or
relating to this Agreement or the breach or interpretation thereof, the
controversy or claim shall be determined by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association by a
single, disinterested arbitrator appointed in accordance with such Rules. The
determination of the arbitrator shall be final, conclusive and binding. Judgment
upon the award rendered may be entered in any court of any state or country
having jurisdiction.

 

8.3 Conduct. Each party shall ensure that any arbitration is conducted as
speedily as is reasonably possible, and that all and any information disclosed
during or in connection with the arbitration is treated with the strictest
confidence.

 

8.4 Interim and Permanent Relief. Upon the application of either party to this
Agreement, and whether or not an arbitration has yet been initiated, all courts
having jurisdiction over one or more of the parties are authorized to: (i) issue
and enforce in any lawful manner such temporary restraining orders, preliminary
injunctions and other interim measures of relief as may be necessary to prevent
harm to a party’s interests or as otherwise may be appropriate pending the
conclusion of arbitration proceedings



--------------------------------------------------------------------------------

pursuant to this Agreement; and (ii) enter and enforce in any lawful manner such
judgments for permanent equitable relief as may be necessary to prevent harm to
a party’s interests or as otherwise may be appropriate following the issuance of
arbitral awards pursuant to this Agreement. Both parties hereby irrevocably
submit to the jurisdiction of the Superior Court of Washington for King County
and the United States District Court for the Western District of Washington at
Seattle, and to the jurisdiction of all appeal courts from such courts.

 

8.5 Venue. Any arbitration or other proceeding conducted under or in connection
with this Agreement shall take place in Seattle, Washington at a time and
location to be determined by the arbitrator, or in accordance with the
applicable procedural rules, as the case may be.

 

8.6 Legal Expenses. If any proceeding is brought by either party to enforce or
interpret any term or provision of this Agreement, the substantially prevailing
party in such proceeding shall be entitled to recover, in addition to all other
relief arising out of this Agreement, such party’s reasonable attorneys’ and
other experts’ (including without limitation accountants) fees and expenses.

 

Section 9. Miscellaneous

 

9.1 Waiver. No waiver of or with respect to any provision of this Agreement, nor
consent by a party to the breach of or departure from any provision of this
Agreement, shall in any event be binding on or effective against such party
unless it be in writing and signed by such party, and then such waiver shall be
effective only in the specific instance and for the purpose for which given.

 

9.2. Captions and Headings. The captions and headings are inserted in this
Agreement for convenience only, and shall not be deemed to limit or describe the
scope or intent of any provision of this Agreement.

 

9.3 Severability; Invalidity. If any provision of this Agreement is held to be
invalid, such invalidity shall not render invalid the remainder of this
Agreement or the remainder of which such invalid provision is a part. If any
provision of this Agreement is so broad as to be held unenforceable, such
provision shall be interpreted to be only so broad as is enforceable. In the
event a court of competent jurisdiction shall decline to enforce any provision
of Sections 2, 3 or 4, such provisions shall be deemed to be modified to
restrict Executive’s competition with Primus or solicitation of Primus’
customers or employees to the maximum extent, in terms of activity, time or
geography, which such court shall find enforceable.

 

9.4. Notices. Any notice or other communication under this Agreement given by
either party to the other party shall be deemed to be properly given if given in
writing and delivered (i) by facsimile transmission (receipt confirmed) or (ii)
by nationally recognized private courier (e.g., Federal Express), prepaid, to
the recipient at the address identified in its signature block to this
Agreement. Either party may from time to time change its address by giving the
other party notice of the change in accordance with this Section.

 

9.5 Entire Agreement; Amendments. This Agreement constitutes and embodies the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes all prior or contemporaneous written,
electronic or oral communications, agreements, representations or understandings
between the parties with respect thereto. This Agreement may not be modified or
amended except by a written instrument executed by both parties.

 

9.6 Primus’ Successors and Assigns. This Agreement shall inure to the benefit of
Primus’ successors and assigns.



--------------------------------------------------------------------------------

EXECUTED as of the date set forth above.

    PRIMUS KNOWLEDGE SOLUTIONS, INC.   MICHAEL A. BROCHU

By:

 

/s/ Ron Stevens

--------------------------------------------------------------------------------

 

/s/ Michael A. Brochu

--------------------------------------------------------------------------------

   

Ronald Stevens

 

(Signature)

Its:

 

COO & CFO

   

Address for Notices:

 

Address for Notices:

Primus Knowledge Solutions, Inc.

 

Home address on Primus records

Attn: Legal Department

   

1601 Fifth Avenue, Suite 1900

   

Seattle, WA 98101

   

USA

   

Fax: (206) 834-8111

   